TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 6, 2015



                                      NO. 03-14-00545-CR


                                Richard Lee Pollard, Appellant

                                                v.

                                  The State of Texas, Appellee




            APPEAL FROM 33RD DISTRICT COURT OF LLANO COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ briefs, the Court holds that there was no reversible error in the trial

court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.